Exhibit 10.1

 

 

 

HLSS SERVICER ADVANCE RECEIVABLES TRUST

as Issuer

and

DEUTSCHE BANK NATIONAL TRUST COMPANY

as Indenture Trustee, Calculation Agent, Paying Agent and Securities
Intermediary

and

HLSS HOLDINGS, LLC,

as Administrator and as Servicer (on and after the MSR Transfer Date)

and

OCWEN LOAN SERVICING, LLC,

as a Subservicer and as Servicer (prior to the MSR Transfer Date)

and

BARCLAYS BANK PLC,

as Administrative Agent

 

 

SERIES 2012-T2

INDENTURE SUPPLEMENT

Dated as of October 17, 2012

to

SECOND AMENDED AND RESTATED INDENTURE

Dated as of September 13, 2012

 

 

HLSS SERVICER ADVANCE RECEIVABLES TRUST

ADVANCE RECEIVABLES BACKED NOTES,

SERIES 2012-T2

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   SECTION 1.  

CREATION OF SERIES 2012-T2 NOTES.

     1    SECTION 2.  

DEFINED TERMS.

     2    SECTION 3.  

FORMS OF SERIES 2012-T2 NOTES.

     10    SECTION 4.  

COLLATERAL VALUE EXCLUSIONS.

     10    SECTION 5.  

GENERAL RESERVE ACCOUNT.

     11    SECTION 6.  

PAYMENTS; NOTE BALANCE INCREASES; EARLY MATURITY.

     11    SECTION 7.  

OPTIONAL REDEMPTION AND REFINANCING.

     12    SECTION 8.  

[RESERVED].

     12    SECTION 9.  

SERIES REPORTS.

     12    SECTION 10.  

CONDITIONS PRECEDENT SATISFIED.

     14    SECTION 11.  

REPRESENTATIONS AND WARRANTIES.

     14    SECTION 12.  

AMENDMENTS.

     14    SECTION 13.  

COUNTERPARTS.

     15    SECTION 14.  

ENTIRE AGREEMENT.

     15    SECTION 15.  

LIMITED RECOURSE.

     15    SECTION 16.  

OWNER TRUSTEE LIMITATION OF LIABILITY.

     16   

 

- i -



--------------------------------------------------------------------------------

THIS SERIES 2012-T2 INDENTURE SUPPLEMENT (this “Indenture Supplement”), dated as
of October 17, 2012, is made by and among HLSS SERVICER ADVANCE RECEIVABLES
TRUST, a statutory trust organized under the laws of the State of Delaware (the
“Issuer”), DEUTSCHE BANK NATIONAL TRUST COMPANY, a national banking association,
as trustee (the “Indenture Trustee”), as calculation agent (the “Calculation
Agent”), as paying agent (the “Paying Agent”) and as securities intermediary
(the “Securities Intermediary”), HLSS HOLDINGS, LLC, a Delaware limited
liability company (“HLSS”), as Administrator on behalf of the Issuer, as owner
of the economics associated with the servicing under the Designated Servicing
Agreements, and, from and after the MSR Transfer Date (as defined below), as
Servicer under the Designated Servicing Agreements, OCWEN LOAN SERVICING, LLC
(“OLS”), as a Subservicer, and as Servicer prior to the MSR Transfer Date, and
BARCLAYS BANK PLC (“Barclays”), a public limited company formed under the laws
of England and Wales, as Administrative Agent (as defined below). This Indenture
Supplement relates to and is executed pursuant to that certain Second Amended
and Restated Indenture (as amended, supplemented, restated or otherwise modified
from time to time, the “Base Indenture”) supplemented hereby, dated as of
September 13, 2012, among the Issuer, the Servicer, the Administrator and the
Indenture Trustee, the Calculation Agent, the Paying Agent, the Securities
Intermediary and the Administrative Agent, all the provisions of which are
incorporated herein as modified hereby and shall be a part of this Indenture
Supplement as if set forth herein in full (the Base Indenture as so supplemented
by this Indenture Supplement being referred to as the “Indenture”).

Capitalized terms used and not otherwise defined herein shall have the
respective meanings given them in the Base Indenture.

PRELIMINARY STATEMENT

The Issuer has duly authorized the issuance of a Series of Notes, the Series
2012-T2 Notes (the “Series 2012-T2 Notes”). The parties are entering this
Indenture Supplement to document the terms of the issuance of the Series 2012-T2
Notes, which provides for the issuance of Notes in multiple series from time to
time. The Series 2012-T2 Notes are issued in eight (8) Classes of Term Notes
(Class A-1-T2, Class A-2-T2, Class B-1-T2, Class B-2-T2, Class C-1-T2, Class
C-2-T2, Class D-1-T2 and Class D-2-T2), with the Initial Note Balances, Stated
Maturity Dates, Revolving Period, Note Interest Rates, Expected Repayment Dates
and other terms as specified in this Indenture Supplement, to be known as the
Advance Receivables Backed Notes, Series 2012-T2, secured by the Trust Estate
Granted to the Indenture Trustee pursuant to the Base Indenture. The Indenture
Trustee shall hold the Trust Estate as collateral security for the benefit of
the Holders of the Series 2012-T2 Notes and all other Series of Notes issued
under the Indenture as described therein. In the event that any term or
provision contained herein shall conflict with or be inconsistent with any term
or provision contained in the Base Indenture, the terms and provisions of this
Indenture Supplement shall govern to the extent of such conflict.

 

  Section 1. Creation of Series 2012-T2 Notes.

There are hereby created, effective as of the Issue Date, the Series 2012-T2
Notes, to be issued pursuant to the Base Indenture and this Indenture
Supplement, to be known as “HLSS Servicer Advance Receivables Trust 2012-T2
Advance Receivables Backed Notes, Series 2012-



--------------------------------------------------------------------------------

T2 Notes.” The Series 2012-T2 Notes shall not be subordinated to any other
Series of Notes. The Series 2012-T2 Notes are issued in eight Classes of Term
Notes. The proceeds from the sale of the Series 2012-T2 Notes shall be used to
redeem in full those certain HLSS Servicer Advance Receivables Trust 2012-T1
Advance Receivables Backed Notes, Series 2012-T1 Notes issued pursuant to that
certain Indenture Supplement, dated as of September 13, 2012, among the Issuer,
the Servicer, the Administrator and the Indenture Trustee, the Calculation
Agent, the Paying Agent, the Securities Intermediary and the Administrative
Agent and to reduce the outstanding amounts drawn on the Series 2012-VF1 Notes,
issued pursuant to that certain Indenture Supplement, dated as of September 13,
2012, among the Issuer, the Servicer, the Administrator and the Indenture
Trustee, the Calculation Agent, the Paying Agent, the Securities Intermediary
and the Administrative Agent.

 

  Section 2. Defined Terms.

With respect to the Series 2012-T2 Notes and in addition to or in replacement
for the definitions set forth in Section 1.1 of the Base Indenture, the
following definitions shall be assigned to the defined terms set forth below:

“Administrative Agent” means, for so long as the Series 2012-T2 Notes have not
been paid in full: (i) with respect to the provisions of this Indenture
Supplement, Barclays Bank PLC, or an Affiliate or successor thereto; and
(ii) with respect to the provisions of the Base Indenture, and notwithstanding
the terms and provisions of any other Indenture Supplement, together, Barclays
Bank PLC, Wells Fargo Securities, LLC and such other parties as set forth in any
other Indenture Supplement, or a respective Affiliate or any respective
successor thereto. For the avoidance of doubt, reference to “it” or “its” with
respect to the Administrative Agent in the Base Indenture shall mean “them” and
“their,” and reference to the singular therein in relation to the Administrative
Agent shall be construed as if plural.

“Advance Rates”: On any date of determination with respect to each Receivable
related to any Class of Series 2012-T2 Notes, the percentage amount based on the
Advance Type of such Receivable, as set forth below; provided, that in the event
the Servicer’s (prior to the MSR Transfer Date) or the related Subservicer’s (on
and after the MSR Transfer Date) sub-prime servicer rating is reduced below
“Average,” the Advance Rates applicable to the Receivables related to such Class
of Notes shall be equal to the Advance Rates prior to such ratings reduction
minus 5.00%; and provided, that the Advance Rates applicable to the Receivables
related to any Class of Notes shall each be reduced by the Advance Rate
Reduction Factor for such Class of Notes when the related Weighted Average
Foreclosure Timeline exceeds fifteen (15) months; and provided, further, that
the Advance Rate for any Receivable related to any Class of Notes shall be zero
if such Receivable is not a Facility Eligible Receivable.

 

2



--------------------------------------------------------------------------------

Advance Type / Class of Notes

   Class A-T2
Term Notes     Class B-T2
Term Notes     Class C-T2
Term Notes     Class D-T-2
Term  Notes  

P&I Advances (other than Servicing Fee Advances) in Non-Judicial States

     90.50 %      92.00 %      93.50 %      94.25 % 

P&I Advances (other than Servicing Fee Advances) in Judicial States

     80.25 %      86.75 %      89.50 %      92.25 % 

Servicing Fee Advances in Non-Judicial States

     80.25 %      86.00 %      88.75 %      91.50 % 

Servicing Fee Advances in Judicial States

     45.25 %      64.75 %      74.50 %      84.00 % 

Escrow Advances in Non-Judicial States

     89.50 %      91.00 %      92.50 %      93.25 % 

Escrow Advances in Judicial States

     69.50 %      79.50 %      84.00 %      88.50 % 

Corporate Advances in Non-Judicial States

     85.75 %      88.75 %      91.00 %      93.00 % 

Corporate Advances in Judicial States

     74.25 %      81.50 %      85.75 %      89.50 % 

“Advance Rate Reduction Factor” means, for any Class of Series 2012-T2 Notes,
the product of (i) the quotient of the Note Interest Rate for such Class divided
by 12, and (ii) the number of months by which the Weighted Average Foreclosure
Timeline exceeds fifteen (15) months.

“Advance Ratio” means, as of any date of determination with respect to any
Designated Servicing Agreement, the ratio (expressed as a percentage),
calculated as of the last day of the calendar month immediately preceding the
calendar month in which such date occurs, of (i) the related PSA Stressed
Non-Recoverable Advance Amount on such date over (ii) the aggregate monthly
scheduled principal and interest payments for the calendar month immediately
preceding the calendar month in which such date occurs with respect to all
non-delinquent Mortgage Loans serviced under such Designated Servicing
Agreement.

“Applicable Rating” means the rating assigned to each Class of the Series
2012-T2 Notes by S&P, as the Note Rating Agency, upon the issuance of such Class
as set forth below:

 

  (i) Class A-1-T2 Term Notes: AAA(sf);

 

  (ii) Class A-2-T2 Term Notes: AAA(sf);

 

  (iii) Class B-1-T2 Term Notes: AA(sf);

 

  (iv) Class B-2-T2 Term Notes: AA(sf);

 

  (v) Class C-1-T2 Term Notes: A(sf);

 

  (vi) Class C-2-T2 Term Notes: A(sf);

 

  (vii) Class D-1-T2 Term Notes: BBB(sf); and

 

  (viii) Class D-2-T2 Term Notes: BBB(sf).

“Base Indenture” has the meaning assigned to such term in the Preamble.

 

3



--------------------------------------------------------------------------------

“Class A-1-T2 Term Notes” means, the Term Notes, Class A-1-T2, issued hereunder
by the Issuer having an Initial Note Balance of $215,067,000, or any Term Notes
issued in replacement thereof pursuant to Section 7 of this Indenture
Supplement.

“Class A-2-T2 Term Notes” means, the Term Notes, Class A-2-T2, issued hereunder
by the Issuer having an Initial Note Balance of $387,121,000.

“Class A-T2 Term Notes” means, either or both of the Class A-1-T2 Term Notes or
Class A-2-T2 Term Notes, as applicable.

“Class B-1-T2 Term Notes” means, the Term Notes, Class B-1-T2, issued hereunder
by the Issuer having an Initial Note Balance of $17,807,000, or any Term Notes
issued in replacement thereof pursuant to Section 7 of this Indenture
Supplement.

“Class B-2-T2 Term Notes” means, the Term Notes, Class B-2-T2, issued hereunder
by the Issuer having an Initial Note Balance of $32,053,000.

“Class B-T2 Term Notes” means, either or both of the Class B-1-T2 Term Notes or
Class B-2-T2 Term Notes, as applicable.

“Class C-1-T2 Term Notes” means, the Term Notes, Class C-1-T2, issued hereunder
by the Issuer having an Initial Note Balance of $8,903,000, or any Term Notes
issued in replacement thereof pursuant to Section 7 of this Indenture
Supplement.

“Class C-2-T2 Term Notes” means, the Term Notes, Class C-2-T2, issued hereunder
by the Issuer having an Initial Note Balance of $16,026,000.

“Class C-T2 Term Notes” means, either or both of the Class C-1-T2 Term Notes or
Class C-2-T2 Terms Notes, as applicable.

“Class D-1-T2 Term Notes” means, the Term Notes, Class D-1-T2, issued hereunder
by the Issuer having an Initial Note Balance of $8,223,000, or any Term Notes
issued in replacement thereof pursuant to Section 7 of this Indenture
Supplement.

“Class D-2-T2 Term Notes” means, the Term Notes, Class D-2-T2, issued hereunder
by the Issuer having an Initial Note Balance of $14,800,000.

“Class D-T2 Term Notes” means, either or both of the Class D-1-T2 Term Notes or
Class D-2-T2 Term Notes, as applicable.

“Corporate Trust Office” means with respect to the Series 2012-T2 Notes, the
office of the Indenture Trustee at which at any particular time its corporate
trust business will be administered, which office at the date hereof is located
at 1761 East St. Andrew Place, Santa Ana, California 92705, Attention: Trust
Administration – OC12S7.

“CRD” means the Capital Requirements Directive, as amended by Article 122a
(effective as of January 1, 2011) and as the same may be further amended,
restated or otherwise modified.

 

4



--------------------------------------------------------------------------------

“Expected Repayment Date” means:

 

  (i) for the Class A-1-T2 Term Notes, October 15, 2013;

 

  (ii) for the Class A-2-T2 Term Notes, October 15, 2015;

 

  (iii) for the Class B-1-T2 Term Notes, October 15, 2013;

 

  (iv) for the Class B-2-T2 Term Notes, October 15, 2015;

 

  (v) for the Class C-1-T2 Term Notes, October 15, 2013;

 

  (vi) for the Class C-2-T2 Term Notes, October 15, 2015;

 

  (vii) for the Class D-1-T2 Term Notes, October 15, 2013; and

 

  (viii) for the Class D-2-T2 Term Notes, October 15, 2015.

“Expense Rate” means, as of any date of determination, with respect to the
Series 2012-T2 Notes, the percentage equivalent of a fraction, (i) the numerator
of which equals (A) the sum of (1) the product of the Series Allocation
Percentage for such Series multiplied by the aggregate amount of Fees due and
payable by the Issuer on the next succeeding Payment Date plus (2) any expenses
payable or reimbursable by the Issuer on the next succeeding Payment Date, up to
the applicable Expense Limit, if any, prior to any payments to the Holders of
the Series 2012-T2 Notes, pursuant to the terms and provisions of this Indenture
Supplement, the Base Indenture or any other Transaction Document that have been
invoiced to the Indenture Trustee and the Administrator, plus (B) the aggregate
amount of related Series Fees payable by the Issuer on the next succeeding
Payment Date and (ii) the denominator of which equals the sum of the outstanding
Note Balances of all Series 2012-T2 Notes at the close of business on such date.

“General Reserve Required Amount” means with respect to any Payment Date or
Interim Payment Date, as the case may be, for the Series 2012-T2 Notes, an
amount equal to on any Payment Date or Interim Payment Date six month’s interest
calculated at the Senior Rate on the Note Balance of each Class of Series
2012-T2 Notes as of such Payment Date or Interim Payment Date, as the case may
be.

“Group 1 Notes” means, collectively, the Class A-1-T2 Notes, Class B-1-T2 Notes,
Class C-1-T2 Notes and Class D-1-T2 Notes.

“Group 2 Notes” means, collectively, the Class A-2-T2 Notes, Class B-2-T2 Notes,
Class C-2-T2 Notes and Class D-2-T2 Notes.

“Initial Note Balance” means, for any Note or for any Class of Notes, the Note
Balance of such Note upon issuance, as follows:

 

  (i) Class A-1-T2 Term Notes: $215,067,000;



--------------------------------------------------------------------------------

  (ii) Class A-2-T2 Term Notes: $387,121,000;

 

  (iii) Class B-1-T2 Term Notes: $17,807,000;

 

  (iv) Class B-2-T2 Term Notes: $32,053,000;

 

  (v) Class C-1-T2 Term Notes: $8,903,000;

 

  (vi) Class C-2-T2 Term Notes: $16,026,000;

 

  (vii) Class D-1-T2 Term Notes: $8,223,000; and

 

  (viii) Class D-2-T2 Term Notes: $14,800,000.

“Interest Accrual Period” means, for the Series 2012-T2 Notes and any Payment
Date, the period beginning on the immediately preceding Payment Date (or, in the
case of the first Payment Date with respect to any Class, the Issue Date) and
ending on the day immediately preceding the current Payment Date. The Interest
Payment Amount for the Series 2012-T2 Notes on any Payment Date shall be
determined based on an assumed 30-day Interest Accrual Period.

“Interest Day Count Convention” means 30 days divided by 360 other than with
respect to the Initial Payment Date which is 28 days divided by 360.

“Issue Date” means October 17, 2012.

“Low Threshold Servicing Agreement” means a Designated Servicing Agreement
(i) for which the underlying Mortgage Loans have an unpaid principal balance
less than $10,000,000, or (ii) contain fewer than 50 Mortgage Loans, as of the
end of the most recently concluded calendar month, to the extent that such
Receivable Balances, when added to the aggregate Receivable Balances of all
Receivables outstanding with respect to Low Threshold Servicing Agreements,
cause the total Receivable Balances attributable to Low Threshold Servicing
Agreements to exceed 2.00% of the total Receivable Balances of all Receivables
included in the Facility.

“Market Value Ratio” means, as of any date of determination with respect to a
Designated Servicing Agreement, the ratio (expressed as a percentage) of (i) the
lesser of (A) the Funded Advance Receivable Balance for such Designated
Servicing Agreement on such date and (B) the aggregate of all Facility Eligible
Receivables under such Designated Servicing Agreement on such date over (ii) the
aggregate Net Property Value of the Mortgaged Properties and REO Properties for
Mortgage Loans that are serviced under such Designated Servicing Agreement on
such date.

“Middle Threshold Servicing Agreement” means a Designated Servicing Agreement
(i) for which the underlying Mortgage Loans have an unpaid principal balance
greater than or equal to $10,000,000 but less than $25,000,000, or (ii) contain
at least 50 but less than 125 Mortgage Loans, as of the end of the most recently
concluded calendar month, to the extent the Receivable Balance of such
Receivable, when added to the aggregate Receivable Balances of all Receivables

 

6



--------------------------------------------------------------------------------

outstanding with respect to Middle Threshold Servicing Agreements, cause the
total Receivable Balances attributable to Middle Threshold Servicing Agreements
to exceed 8.00% of the aggregate of the Receivable Balances of all Receivables
included in the Facility.

“Monthly Reimbursement Rate” means, as of any date of determination, the
arithmetic average of the fractions (expressed as percentages), determined for
each of the three (3) most recently concluded calendar months, obtained by
dividing (i) the aggregate Advance Reimbursement Amounts collected by the
Servicer and deposited into the Trust Accounts during such month by (ii) the
aggregate Receivable Balances funded by the Servicer using its own funds or
facility funds as of the close of business on the last day of the Monthly
Advance Collection Period.

“MSRs” means mortgage servicing rights and/or rights to mortgage servicing
rights, as applicable.

“Net Proceeds Coverage Percentage” means, for any Payment Date, the percentage
equivalent of a fraction, (i) the numerator of which equals the amount of
Collections on Receivables deposited into the Collection and Funding Account
during the related Monthly Advance Collection Period, and (ii) the denominator
of which equals the aggregate average outstanding Note Balances of all
Outstanding Notes during such Monthly Advance Collection Period.

“Net Property Value” means, with respect to any Mortgaged Property, (A) with
respect to a Current Mortgage Loan, the market value of such Mortgaged Property
as established by OLS’s independent property valuation methodology (as
established by the lesser of any appraisal, broker’s price opinion or OLS’s
automated valuation model with respect to such Mortgaged Property) or (B) with
respect to a Delinquent Mortgage Loan, the product of (a) the market value of
such Mortgaged Property as established by OLS’s independent property valuation
methodology (as established by the lesser of any appraisal, broker’s price
opinion or OLS’s automated valuation model with respect to such Mortgaged
Property), multiplied by (b) OLS’s established market and property discount
value rate, minus (c) OLS’s brokerage fee and closing costs with respect to such
Mortgaged Property, plus (d) any projected mortgage insurance claim proceeds.

“Note Interest Rate” means, with respect to the Series 2012-T2 Notes, the
applicable Senior Rate, provided that: (i) on any day on which a Facility Early
Amortization Event or an Event of Default shall have occurred and shall be
continuing at the opening of business on such day, the “Note Interest Rate” for
any Class of Notes shall equal the applicable Senior Rate, plus 3.00% per annum
or (ii) in the event that any Class of Notes is not refinanced on the Expected
Repayment Date, the “Note Interest Rate” of such Class of Notes shall equal the
Senior Rate, plus 1.00% per annum.

“Note Rating Agency” means, for the Series 2012-T2 Notes, S&P.

“PSA Stressed Non-Recoverable Advance Amount” means as of any date of
determination, the sum of:

 

7



--------------------------------------------------------------------------------

(i) for all Mortgage Loans that are current as of such date, the greater of
(A) zero and (B) the excess of (1) Total Advances related to such Mortgage Loans
on such date over (2) (x) in the case of Mortgage Loans secured by a first lien,
the product of 50% and the sum of all of the Net Property Values for the related
Mortgaged Property or (y) in the case of Mortgage Loans secured by a second or
more junior lien, zero; and

(ii) for all Mortgage Loans that are delinquent as of such date, but not related
to property in foreclosure or REO Property, the greater of (A) zero and (B) the
excess of (i) Total Advances related to such Mortgage Loans on such date over
(ii) (x) in the case of Mortgage Loans secured by a first lien, the product of
50% and the sum of all of the Net Property Values for the related Mortgaged
Property or (y) in the case of Mortgage Loans secured by a second or more junior
lien, zero; and

(iii) for all Mortgage Loans that are related to properties in foreclosure, the
greater of (A) zero and (B) the excess of (1) Total Advances related to such
Mortgage Loans on such date over (2) (x) in the case of Mortgage Loans secured
by a first lien, the product of 50% and the sum of all of the Net Property
Values for the related Mortgaged Property or (y) in the case of Mortgage Loans
secured by a second or more junior lien, zero; and

(iv) for all Mortgage Loans that are related to REO Property, the greater of
(A) zero and (B) the excess of (1) Total Advances related to such Mortgage Loans
on such date over (2) (x) in the case of Mortgage Loans secured by a first lien,
the product of 50% and the sum of all of the Net Property Values for the related
REO Property or (y) in the case of Mortgage Loans secured by a second or more
junior lien, zero.

“Redemption Percentage” means, for the Series 2012-T2 Notes, 10%.

“Senior Rate” means, for (i) the Class A-1-T2 Term Notes will be a rate per
annum equal to 1.34%; (ii) the Class A-2-T2 Term Notes will be a rate per annum
equal to 1.99%; (iii) the Class B-1-T2 Term Notes will be a rate per annum equal
to 1.74%; (iv) the Class B-2-T2 Term Notes will be a rate per annum equal to
2.48%; (v) the Class C-1-T2 Term Notes will be a rate per annum equal to 3.22%;
(vi) the Class C-2-T2 Term Notes will be a rate per annum equal to 3.96%;
(vii) the Class D-1-T2 Term Notes will be a rate per annum equal to 3.96%; and
(viii) the Class D-2-T2 Term Notes will be a rate per annum equal to 4.94%.

“Senior Secured Term Loan Facility Agreement” means the Senior Secured Term Loan
Facility Agreement, dated as of September 1, 2011, among OFC, as borrower,
certain subsidiaries of OFC, as subsidiary guarantors, the lenders party thereto
from time to time and the Administrative Agent, as administrative agent and as
collateral agent, as amended, supplemented, restated, or otherwise modified from
time to time.

“Series 2012-T2 Note Balance” means the aggregate Note Balance of the Series
2012-T2 Notes.

“Series 2012-T2 Placement Agency Agreement” means that certain Placement Agency
Agreement, dated October 10, 2012, by and among the Issuer, the Receivables
Seller Barclays, as Placement Agent and Wells Fargo Securities, LLC as Placement
Agent.

 

8



--------------------------------------------------------------------------------

“Stated Maturity Date” means October 15, 2043 for the Group 1 Notes and
October 15, 2045 for the Group 2 Notes.

“Stressed Time” means, as of any date of determination, the percentage
equivalent of a fraction, the numerator of which is one (1), and the denominator
of which equals the related Stressed Time Percentage times the Monthly
Reimbursement Rate on such date.

“Stressed Time Percentage” means, for the Series 2012-T2 Notes, Class A-T2 Term
Notes: 9.00%, Class B-T2 Term Notes: 12.00%, Class C-T2 Term Notes: 16.00% and
Class D-T2 Term Notes: 22.00%.

“Target Amortization Amounts” means, for each Class of the Series 2012-T2 Notes,
1/6 of the Note Balance at the close of business on the last day of its
Revolving Period.

“Target Amortization Event” for any Class of the Series 2012-T2 Notes, means the
earlier of (A) the related Expected Repayment Date for such Class or (B) the
occurrence of any of the following conditions or events, which is not waived by
100% of the Holders of the Series 2012-T2 Notes:

(i) on any Payment Date, the arithmetic average of the Net Proceeds Coverage
Percentage determined for such Payment Date and the two preceding Payment Dates
is less than five times the percentage equivalent of a fraction (A) the
numerator of which equals the sum of the accrued Interest Payment Amounts for
each Class of all Outstanding Notes on such date and (B) the denominator of
which equals the aggregate average Note Balances of each Class of Outstanding
Notes during the related Monthly Advance Collection Period;

(ii) the occurrence of one or more Servicer Termination Events under Designated
Servicing Agreements representing 15% or more (by Mortgage Loan balance as of
the date of termination) of all the Designated Servicing Agreements then
included in the Facility, but not including any Servicer Termination Events that
are solely due to the breach of one or more Collateral Performance Tests or a
Servicer Ratings Downgrade or the transfer of subservicing of any such
Designated Servicing Agreement without the prior written consent of the
Administrative Agent;

(iii) the Monthly Reimbursement Rate is less than 8.00%; or

(iv) the rating assigned to any Class of Notes is reduced below the Applicable
Rating assigned to such Class of Notes.

“Transaction Documents” means, in addition to the documents set forth in the
definition thereof in the Base Indenture, this Indenture Supplement and the
Series 2012-T2 Placement Agency Agreement, each as amended, supplemented,
restated or otherwise modified from time to time.

“Trigger Advance Rate” means, for any Class within the Series 2012-T2 Notes, as
of any date, the rate equal to (1) 100% minus (2) the product of (a) one-twelfth
of the weighted average interest rates for all Classes of Series 2012-T2 Notes,
as of such date plus the related Expense Rate as of such date, multiplied by
(b) the related Stressed Time for such Class as of such date.

 

9



--------------------------------------------------------------------------------

“UPB Ratio” means, as of any date of determination with respect to a Designated
Servicing Agreement, the ratio (expressed as a percentage) of (i) the lesser of
(A) the Funded Advance Receivable Balance for such Designated Servicing
Agreement on such day, and (B) the aggregate of the Receivable Balances of
Facility Eligible Receivables under such Designated Servicing Agreement on such
date over (ii) the aggregate of the unpaid principal balances of the Mortgage
Loans serviced under such Designated Servicing Agreement on such date.

“Weighted Average Foreclosure Timeline” means, as of any Determination Date,
calculated as of the end of the preceding calendar month, the six-month rolling
average of the number of months (calculated consistently with then current
Fannie Mae state foreclosure timeline guidance) elapsed from the initiation of
foreclosure through the foreclosure sale of each Mortgage Loan serviced under
the Designated Servicing Agreements (with each Mortgage Loan weighted equally).

 

  Section 3. Forms of Series 2012-T2 Notes.

The form of the Rule 144A Global Note and of the Regulation S Global Notes that
may be used to evidence the Series 2012-T2 Term Notes in the circumstances
described in Section 5.4(c) of the Base Indenture are attached to the Base
Indenture as Exhibits A-1 and A-3, respectively. For the avoidance of doubt, and
subject to the terms and provisions of Section 5.4 of the Base Indenture, the
Series 2012-T2 Term Notes are to be issued Book-Entry Notes.

 

  Section 4. Collateral Value Exclusions.

For purposes of calculating “Collateral Value” in respect of the Series 2012-T2
Notes, the Collateral Value shall be zero for any Receivable that:

(i) is attributable to any Designated Servicing Agreement to the extent that the
related Receivable Balance, when added to the aggregate Receivable Balance
already outstanding with respect to such Designated Servicing Agreement, would
cause the related Advance Ratio to be equal to or greater than 100%;

(ii) is attributable to any Designated Servicing Agreement to the extent that
such Receivable Balance, when added to the aggregate Receivable Balance already
outstanding with respect to such Designated Servicing Agreement, would cause the
related UPB Ratio to exceed 20%;

(iii) is attributable to any Designated Servicing Agreement to the extent that
the related Receivable Balance, when added to the aggregate Receivable Balance
already outstanding with respect to such Designated Servicing Agreement, would
cause the related Market Value Ratio to exceed 20%;

(iv) is attributable to a Designated Servicing Agreement that is a Low Threshold
Servicing Agreement;

 

10



--------------------------------------------------------------------------------

(v) is attributable to a Designated Servicing Agreement that is a Middle
Threshold Servicing Agreement;

(vi) is attributable to a Designated Servicing Agreement, to the extent that the
Receivable Balance of such Receivable, when added to the aggregate Receivable
Balance outstanding with respect to that same Designated Servicing Agreement,
would cause the total Receivable Balances attributable to such Designated
Servicing Agreement to exceed 15% of the aggregate of the Receivable Balances of
all Receivables included in the Trust Estate; and

(vii) until Wells Fargo Securities, LLC, as Administrative Agent under the Base
Indenture, shall have provided its written consent (in its sole and absolute
discretion), and notwithstanding satisfaction of clauses (xi) and (xii) of the
definition of “Facility Eligible Receivable” and clause (viii) of the definition
of “Facility Eligible Servicing Agreement” in the Base Indenture, is a Servicing
Fee Advance Receivable.

 

  Section 5. General Reserve Account.

In accordance with the terms and provisions of this Section 5 and Section 4.6 of
the Base Indenture, the Indenture Trustee shall establish and maintain a General
Reserve Account with respect to the Series 2012-T2 Term Notes for the benefit of
the Series 2012-T2 Noteholders.

 

  Section 6. Payments; Note Balance Increases; Early Maturity.

The Paying Agent shall make payments of interest on the Series 2012-T2 Notes on
each Payment Date in accordance with Section 4.5 of the Base Indenture and any
payments of interest, Cumulative Interest Shortfall Amounts, or Fees allocated
to the Series 2012-T2 Notes shall be paid first to the Class A-T2 Term Notes,
pro rata, thereafter to the Class B-T2 Term Notes, pro rata, thereafter to the
Class C-T2 Term Notes, pro rata, and thereafter to the Class D-T2 Term Notes,
pro rata. The Paying Agent shall make payments of principal on the Series
2012-T2 Notes on each Payment Date in accordance with Section 4.5 of the Base
Indenture during any Target Amortization Period or in any Full Amortization
Period.

The Series 2012-T2 Notes are subject to optional redemption in accordance with
the terms of Section 13.1 of the Base Indenture and each of the Class A-1-T2
Term Notes, Class B-1-T2 Term Notes, Class C-1-T2 Term Notes and Class D-1-T2
Term Notes are subject to redemption and refinancing pursuant to Section 7 of
this Indenture Supplement.

Any payments of principal allocated to the Series 2012-T2 Notes during a Full
Amortization Period shall be applied in the following order of priority, first,
to the Class A-T2 Term Notes, pro rata, until their Note Balance has been
reduced to zero, second, to the Class B-T2 Term Notes, pro rata. until their
Note Balance has been reduced to zero, third, to the Class C-T2 Term Notes, pro
rata, until their Note Balance has been reduced to zero, and fourth, to the
Class D-T2 Term Notes, pro rata, until their Note Balance has been reduced to
zero.

Notwithstanding anything to the contrary in Section 8.1(a)(i) of the Base
Indenture, an Event of Default under Section 8. 1(a)(i) shall exist on the
Series 2012-T2 Notes only if there

 

11



--------------------------------------------------------------------------------

is a default (which default continues for a period of two (2) Business Days
following written or electronic notice from the Indenture Trustee or the
Administrative Agent), in the payment of any principal, Senior Interest Amount
or any Fees due and owing on any Payment Date (including without limitation the
full aggregate amount of any Target Amortization Amounts due on such Payment
Date).

 

  Section 7. Optional Redemption and Refinancing.

The Class A-1-T2 Term Notes, the Class B-1-T2 Term Notes, the Class C-1-T2 Term
Notes and the Class D-1-T2 Term Notes are subject to optional redemption by the
Issuer pursuant to Section 13.1 of the Base Indenture, in whole but not in part
with respect to such group of Classes, using the proceeds of the issuance and
sale of one or more new Classes of Series 2012-T2 Notes issued pursuant to a
supplement to this Indenture Supplement, on any Business Day after the date on
which the related Revolving Period ends or on any Business Day within 10 days
prior to the end of such Revolving Period upon 10 days’ prior notice to the
Indenture Trustee. In anticipation of a redemption of any Class or group of
Classes of Notes at the end of its Revolving Period, the Issuer may issue a new
Series or one or more Classes of Notes within the 90 day period prior to the end
of such Revolving Period and reserve the cash proceeds of the issuance for the
sole purpose of paying the principal balance and all accrued and unpaid interest
on the Class or Classes to be redeemed, on the last day of their Revolving
Period. Any supplement to this Indenture Supplement executed to effect an
optional redemption may be entered into without consent of the Holders of any of
the Notes pursuant to Section 12(a)(iv) of the Base Indenture. Any Notes issued
in replacement for the Class A-1-T2 Term Notes, the Class B-1-T2 Term Notes, the
Class C-1-T2 Term Notes and the Class D-1-T2 Term Notes will have the same
rights and privileges as the Class of Series 2012-T2 Note that was refinanced
with the related proceeds thereof.

 

  Section 8. [RESERVED].

 

  Section 9. Series Reports.

(a) Series Calculation Agent Report. The Calculation Agent shall deliver a
report of the following items together with each Calculation Agent Report
pursuant to Section 3.1 of the Base Indenture to the extent received from the
Servicer, with respect to the Series 2012-T2 Notes:

(i) the unpaid principal balance of the Mortgage Loans subject to any Low
Threshold Servicing Agreement and Middle Threshold Servicing Agreement;

(ii) the Advance Ratio for each Designated Servicing Agreement, and whether the
Advance Ratio for such Designated Servicing Agreement exceeds 100%;

(iii) the Market Value Ratio for each Designated Servicing Agreement, and
whether the Market Value Ratio for such Designated Servicing Agreement exceeds
20%;

(iv) the UPB Ratio for each Designated Servicing Agreement, and whether the UPB
Ratio for such Designated Servicing Agreement exceeds 20%;

 

12



--------------------------------------------------------------------------------

(v) for each Middle Threshold Servicing Agreement, as of the end of the most
recently concluded calendar month, the aggregate of the Funded Advance
Receivable Balances of all Receivables attributable to such Designated Servicing
Agreement as a percentage of the aggregate of the Funded Advance Receivable
Balances of all Receivables included in the Trust Estate;

(vi) for each Low Threshold Servicing Agreement, as of the end of the most
recently concluded calendar month, the aggregate of the Funded Advance
Receivable Balances of all Receivables attributable to such Designated Servicing
Agreement as a percentage of the aggregate of the Funded Advance Receivable
Balances of all Receivables included in the Trust Estate;

(vii) the Weighted Average Foreclosure Timeline as of the Determination Date for
the most recently ended calendar month;

(viii) a list of each Target Amortization Event for the Series 2012-T2 Notes and
presenting a yes or no answer beside each indicating whether each such Target
Amortization Event has occurred as of the end of the Monthly Advance Collection
Period preceding the upcoming Payment Date or the Advance Collection Period
preceding the upcoming Interim Payment Date.

(ix) whether any Receivable, or any portion of the Receivables, attributable to
a Designated Servicing Agreement, has zero Collateral Value by virtue of the
definition of “Collateral Value” or Section 4 of this Indenture Supplement;

(x) a calculation of the Net Proceeds Coverage Percentage in respect of each of
the three preceding Monthly Advance Collection Periods (or each that has
occurred since the date of this Indenture Supplement, if less than three), and
the arithmetic average of the three;

(xi) the Monthly Reimbursement Rate for the upcoming Payment Date or Interim
Payment Date;

(xii) whether any Target Amortization Amount that has become due and payable has
been paid;

(xiii) the PSA Stressed Non-Recoverable Advance Amount for the upcoming Payment
Date or Interim Payment Date; and

(xiv) the Trigger Advance Rate for each Class.

In addition to the information provided in the above Calculation Agent Report,
to the extent the following information is specifically provided to the
Calculation Agent by HLSS or OLS, the Calculation Agent shall promptly, from
time to time, provide such other financial or non-financial information,
documents, records or reports with respect to the Receivables or the condition
or operations, financial or otherwise, of HLSS or OLS, including any information
available to HLSS or OLS, as the Administrative Agent or any Noteholder may from
time to time reasonably request in order to assist the Administrative Agent or
such Noteholder in

 

13



--------------------------------------------------------------------------------

complying with the requirements of Article 122a(4) and (5) of the CRD as may be
applicable to the Administrative Agent or such Noteholder; provided, that this
Section 9(a)(xv) shall be applicable to any and all other Series of Notes issued
under the Base Indenture.

(b) Series Payment Date Report. In conjunction with each Payment Date Report,
the Indenture Trustee shall also report the Stressed Time Percentage.

(c) Limitation on Indenture Trustee Duties. The Indenture Trustee shall have no
independent duty to verify: (i) the occurrence of any of the events described in
clause (ii) of the definition of “Target Amortization Event,” or (ii) compliance
with clause (vi) of the definition of “Facility Eligible Servicing Agreement.”

 

  Section 10. Conditions Precedent Satisfied.

The Issuer hereby represents and warrants to the Holders of the Series 2012-T2
Notes and the Indenture Trustee that, as of the related Issuance Date, each of
the conditions precedent set forth in the Base Indenture, including but not
limited to those conditions precedent set forth in Section 6.10(b) and Article
XII thereof and Section 12 hereof, as applicable, have been satisfied.

 

  Section 11. Representations and Warranties.

The Issuer, the Administrator, the Servicer and the Indenture Trustee hereby
restate as of the related Issuance Date, or as of such other date as is
specifically referenced in the body of such representation and warranty, all of
the representations and warranties set forth in Sections 9.1, 10.1 and 11.14,
respectively, of the Base Indenture.

 

  Section 12. Amendments.

(a) Notwithstanding any provisions to the contrary in Article XII of the Base
Indenture, and in addition to and otherwise subject to the provisions set forth
in Sections 12.1 and 12.3 of the Base Indenture, without the consent of the
Holders of any Notes or any other Person but with the consent of the Issuer
(evidenced by its execution of such amendment), the Indenture Trustee, the
Administrator, the Servicer, the Subservicer (whose consent shall be required
only to the extent that such amendment would materially affect the Subservicer)
and the Administrative Agent, and with prior notice to the applicable Note
Rating Agency, at any time and from time to time, upon delivery of an Issuer Tax
Opinion and upon delivery by the Issuer to the Indenture Trustee of an Officer’s
Certificate to the effect that the Issuer reasonably believes that such
amendment will not have an Adverse Effect, may amend this Indenture Supplement
for any of the following purposes: (i) to correct any mistake or typographical
error or cure any ambiguity, or to cure, correct or supplement any defective or
inconsistent provision herein or any other Transaction Document; (ii) to
correct, modify or supplement any provision herein that may be defective or may
be inconsistent with any provision in the final Private Placement Memorandum
dated October 16, 2012, as it may be amended or supplemented from time to time;
(iii) to take any action necessary to maintain the rating currently assigned by
the applicable Note Rating Agency and/or to avoid such Class of Notes being
placed on negative watch by such Note Rating Agency; (iv) to issue additional
Classes of Series 2012-T2 Notes in accordance with Section 7 of this Indenture
Supplement; or (v) to amend any other provision of this Indenture Supplement.

 

14



--------------------------------------------------------------------------------

(b) Notwithstanding any provisions to the contrary in Section 6.10 or Article
XII of the Base Indenture, no supplement, amendment or indenture supplement
entered into with respect to the issuance of a new Series of Notes or pursuant
to the terms and provisions of Section 12.2 of the Base Indenture may, without
the consent 100% of the Series 2012-T2 Notes, supplement, amend or revise any
term or provision of this Indenture Supplement.

 

  Section 13. Counterparts.

This Indenture Supplement may be executed in any number of counterparts, by
manual or facsimile signature, each of which so executed shall be deemed to be
an original, but all of such counterparts shall together constitute but one and
the same instrument.

 

  Section 14. Entire Agreement.

This Indenture Supplement, together with the Base Indenture incorporated herein
by reference, constitutes the entire agreement among the parties hereto with
respect to the subject matter hereof, and fully supersedes any prior or
contemporaneous agreements relating to such subject matter.

 

  Section 15. Limited Recourse.

Notwithstanding any other terms of this Indenture Supplement, the Series 2012-T2
Notes, any other Transaction Documents or otherwise, the obligations of the
Issuer under the Series 2012-T2 Notes, this Indenture Supplement and each other
Transaction Document to which it is a party are limited recourse obligations of
the Issuer, payable solely from the Trust Estate, and following realization of
the Trust Estate and application of the proceeds thereof in accordance with the
terms of this Indenture Supplement, none of the Holders of Series 2012-T2 Notes,
the Indenture Trustee or any of the other parties to the Transaction Documents
shall be entitled to take any further steps to recover any sums due but still
unpaid hereunder or thereunder, all claims in respect of which shall be
extinguished and shall not thereafter revive. No recourse shall be had for the
payment of any amount owing in respect of the Series 2012-T2 Notes or this
Indenture Supplement or for any action or inaction of the Issuer against any
officer, director, employee, shareholder, stockholder or incorporator of the
Issuer or any of their successors or assigns for any amounts payable under the
Series 2012-T2 Notes or this Indenture Supplement. It is understood that the
foregoing provisions of this Section 15 shall not (a) prevent recourse to the
Trust Estate for the sums due or to become due under any security, instrument or
agreement which is part of the Trust Estate or (b) save as specifically provided
therein, constitute a waiver, release or discharge of any indebtedness or
obligation evidenced by the Series 2012-T2 Notes or secured by this Indenture
Supplement. It is further understood that the foregoing provisions of this
Section 15 shall not limit the right of any Person to name the Issuer as a party
defendant in any proceeding or in the exercise of any other remedy under the
Series 2012-T2 Notes or this Indenture Supplement, so long as no judgment in the
nature of a deficiency judgment or seeking personal liability shall be asked for
or (if obtained) enforced against any such Person or entity.

 

15



--------------------------------------------------------------------------------

  Section 16. Owner Trustee Limitation of Liability.

It is expressly understood and agreed by the parties hereto that (a) this
Indenture Supplement is executed and delivered by Wilmington Trust Company, not
individually or personally, but solely as Owner Trustee of the Issuer under the
Trust Agreement, in the exercise of the powers and authority conferred and
vested in it, (b) each of the representations, undertakings and agreements
herein made on the part of the Issuer is made and intended not as a personal
representation, undertaking and agreement by Wilmington Trust Company but is
made and intended for the purpose of binding only the Issuer, (c) nothing herein
contained shall be construed as creating any liability on Wilmington Trust
Company, individually or personally, to perform any covenant either expressed or
implied contained herein, all such liability, if any, being expressly waived by
the parties hereto and by any Person claiming by, through or under the parties
hereto and (d) under no circumstances shall Wilmington Trust Company be
personally liable for the payment of any indebtedness or expenses of the Issuer
or be liable for the breach or failure of any obligation, representation,
warranty or covenant made or undertaken by the Issuer under this Indenture
Supplement or the other Transaction Documents.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, HLSS Servicer Advance Receivables Trust, as Issuer, HLSS
Holdings, LLC (as Administrator on behalf of the Issuer and as Servicer (on and
after the MSR Transfer Date)), Ocwen Loan Servicing, LLC (as Servicer (prior to
the MSR Transfer Date)), Deutsche Bank National Trust Company, as Indenture
Trustee, Calculation Agent, Paying Agent and Securities Intermediary, and
Barclays Bank PLC, as Administrative Agent, have caused this Indenture
Supplement relating to the Series 2012-T2 Notes, to be duly executed by their
respective officers thereunto duly authorized and their respective signatures
duly attested all as of the day and year first above written.

 

HLSS SERVICER ADVANCE

RECEIVABLES TRUST, as Issuer

   

DEUTSCHE BANK NATIONAL TRUST

COMPANY, as Indenture Trustee, Calculation

Agent, Paying Agent and Securities

Intermediary and not in its individual capacity

 

By: Wilmington Trust Company, not in its

individual capacity but solely as Owner Trustee

    By:   /s/ Yvette L. Howell     By:   /s/ Amy McNulty   Name: Yvette L.
Howell       Name: Amy McNulty   Title: Assistant Vice President       Title:
Associate       By:   /s/ Ronaldo Reyes         Name: Ronaldo Reyes        
Title: Vice President

HLSS HOLDINGS, LLC,

as Administrator and as Servicer (on or after

the MSR Transfer Date)

   

OCWEN LOAN SERVICING, LLC,

as a Subservicer and as Servicer (prior to the

MSR Transfer Date)

By:   /s/ James E. Lauter     By:   /s/ Ronald M. Faris   Name: James E. Lauter
      Name: Ronald M. Faris   Title: SVP and CEO       Title: President and CEO

BARCLAYS BANK PLC,

as Administrative Agent

      By:   /s/ Diane Rinnovatore         Name: Diane Rinnovatore         Title:
Managing Director      

[Signature Page to Indenture Supplement – HLSS Series 2012-T2 Notes]